Case 9:21-cv-81451-RAR Document 5 Entered on FLSD Docket 08/26/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

 ELLEN PEEBLES.,

              Plaintiff,

 v.                                                    Case No.: 9:21-cv-81451

 JEFFERSON CAPITAL, LLC,

              Defendant.
                                                /

                           NOTICE OF PENDING SETTLEMENT

       Defendant, Jefferson Capital Systems, LLC (JCAP), incorrectly identified as

 Jefferson Capital, LLC in the Complaint, through undersigned counsel, hereby submits

 this Notice of Pending Settlement and states the parties have reached a settlement

 regarding this case and are presently drafting, finalizing, and executing the formal

 settlement documents.      Upon full execution of the same, the parties will file the

 appropriate dismissal documents with the Court.

 Dated: August 26, 2021                   Respectfully submitted,


                                          /s/ Ashley Wydro
                                          Ashley Wydro, Esq.
                                          Florida Bar No. 0106605
                                          Dayle M. Van Hoose, Esq.
                                          Florida Bar No. 0016277
                                          SESSIONS, ISRAEL & SHARTLE, L.L.C.
                                          3350 Buschwood Park Drive, Suite 195
                                          Tampa, Florida 33618
                                          Telephone: (813) 440-5327
                                          Facsimile: (877) 334-0661
                                          awydro@sessions.legal

                                            1
Case 9:21-cv-81451-RAR Document 5 Entered on FLSD Docket 08/26/2021 Page 2 of 2




                                          dvanhoose@sessions.legal

                                          Counsel for Defendant, Jefferson Capital
                                          Systems, LLC

                             CERTIFICATE OF SERVICE

       I certify that on this 26th day of August, 2021, a copy of the foregoing was filed

 electronically via CM/ECF system. Notice of this filing will be sent to the parties of

 record by operation of the Court’s electronic filing system, including plaintiff’s counsel

 as described below. Parties may access this filing through the Court’s system:


                                   Jibrael S. Hindi, Esq.
                                   Thomas J. Patti, Esq.
                            The Law Offices of Jibrael S. Hindi
                               110 SE 6th Street, Suite 1744
                                Fort Lauderdale, FL 33301
                                 jibrael@jibraellaw.com
                                   tom@jibraellaw.com


                                          /s/ Ashley Wydro
                                          Attorney




                                             2
